Citation Nr: 1826422	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-39 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2014 substantive appeal, the Veteran requested a Travel Board hearing.  However, in March 2015, prior to the hearing, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e).

The issue of entitlement to service connection for PTSD is addressed below.  The other three service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran has PTSD as a result of in-service stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has PTSD due to his service in Vietnam.  He indicated in his September 2010 statement that he while stationed in Da Nang, Vietnam for a short period of time and during a unit movement, his unit was fired upon by the Vietcong.  He stated his unit received fire at least two times during river crossings.  He noted that he was constantly afraid and in fear for his life and that bullets even came close to his head on several occasions.  Additionally, he indicated that although he was a Marine cook, he was sent on patrol to small villages.  He stated that he witnessed horrible acts of war, including killing with knives and bullets, some at close range.

The Board notes that the Veteran's service personnel records show that he served in Vietnam and participated in several combat operations.  The occurrence of his in-service stressors based on his service and the consistency of his statements is established.

The Veteran was afforded an October 2010 VA examination in which the examiner indicated he did not meet the criteria for a PTSD diagnosis.  He stated that although the medical records show some complaints of PTSD, the Veteran did not have or endorse symptoms meeting the criteria for a PTSD diagnosis.  He noted the Veteran did not have clinically significant impairment in his functioning which is a necessary criterion for PTSD, as he had a successful vocational history (40 years), as well as good and supportive relationships with his family and friends.

The Board notes the Veteran's VA treatment records contain indications of PTSD, including in July 2010, December 2011 and March 2015 records.  Thereafter, a December 2016 private medical opinion was submitted by Dr. J.M.  After a review of the record and interview with the Veteran, he concluded the Veteran has PTSD which is directly related to service, including his several traumatic experiences during such service in Vietnam.  He stated the Veteran meets the criteria for PTSD under DSM-5 criteria.  He noted the Veteran re-experiences his traumatic events from Vietnam, and suffers from intrusive memories and nightmares, avoidance of the distressing stimuli, negative alterations in mood, diminished interest, irritability and hypervigilance.  The examiner indicated he has significant symptom-related distress and functional impairment, both socially and occupationally, as well as off and on depression and some suicidal ideation.  The examiner reported disagreement with the October 2010 VA examiner's conclusions, and that it is likely the Veteran was unable to make a full disclosure of his psychiatric difficulties to that examiner.  He noted based on his December 2016 interview, along with review of the rest of the Veteran's record, that the prior VA examiner's conclusions should be regarded as an outlier and discarded.

Upon review of the medical and lay evidence, the Board finds that it is sufficient to warrant a grant of service connection for PTSD.  In this regard, a private psychologist found that the Veteran has a diagnosis of PTSD due to the traumatic events he experienced during service.  Moreover, the Board finds the December 2016 physician's opinion included a complete rationale, after a thorough review of the record and interview with the Veteran.  He further established clear conclusions with supporting references to the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds the December 2016 opinion to be the most probative of record.  The Board accords greater probative weight to the December 2016 medical opinion than the other medical evidence of record, including the October 2010 VA examination report.

Thus, after resolving reasonable doubt in the Veteran's favor, the Board finds that he has PTSD as a result of in-service stressors.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran's claims of service connection for a heart murmur, erectile dysfunction and hearing loss were denied in the June 2015 rating decision.  Thereafter, the Veteran submitted a July 2015 notice of disagreement (NOD) for the claims on the proper standardized VA form.  When an NOD is submitted in response to a rating decision, a statement of the case (SOC) is necessary.  Thus, the Board will remand the issues for an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following action:

Prepare an SOC concerning the issues of entitlement to service connection for a heart murmur, erectile dysfunction and hearing loss.  These issues should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


